SUB-ITEM 77K:Changes in registrant’s certifying accountant On May 29, 2012, BrookWeiner, L.L.C. was not re-appointed as the independent registered public accounting firm for the Crescent Large Cap Macro Fund and the Crescent Strategic Income Fund, both of which are series of the Starboard Investment Trust.BrookWeiner, L.L.C. was previously engaged as the independent registered public accounting firm to audit the Fund’s financial statements. BrookWeiner, L.L.C. issued reports on the Funds’ financial statements as of March 31, 2012Such reports did not contain an adverse opinion or a disclaimer of opinion, nor were they qualified or modified as to uncertainty, audit scope, or accounting principles. The decision to not re-appoint BrookWeiner, L.L.C. was approved by the Fund’s Audit Committee and ratified by the Fund’s Board of Trustees. At no time preceding the decision to not re-appoint BrookWeiner, L.L.C. were there any disagreements with BrookWeiner, L.L.C. on any matter of accounting principles or practices, financial statement disclosure, or auditing scope or procedure, which disagreements, if not resolved to the satisfaction of BrookWeiner, L.L.C., would have caused it to make reference to the subject matter of the disagreements in connection with its report. At no time preceding the decision to not re-appoint BrookWeiner, L.L.C. did any of the events enumerated in paragraphs (1)(v)(A) through (D) of Item 304(a) of Regulation S-K occur. The Fund engaged BBD, LLP as its new independent registered public accounting firm on May 29, 2012.At no time preceding the engagement of BBD, LLP did the Fund consult BBD, LLP regarding either (i)the application of accounting principles to a specified transaction, either completed or proposed, or the type of audit opinion that might be rendered on the Fund’s financial statements, or (ii)any matter that was either the subject of a disagreement or a reportable event, as such terms are defined in Item 304 of Regulation S-K. The Fund has provided BrookWeiner, L.L.C. with a copy of these disclosures and has requested BrookWeiner, L.L.C. to furnish the Fund with a letter addressed to the Commission stating whether it agrees with the statements made by the Fund herein and, if not, stating the respects in which it does not agree. November 29, 2012 Securities and Exchange Commission treet, NE Washington, DC 20549 Dear Sirs/Madams: We have read Sub-Item 77K of the Form N-SAR dated November 29, 2012 for the Crescent Large Cap Macro Fund and the Crescent Strategic Income Fund, both of which are series of the Starboard Investment Trust, and we agree with the statements made therein. Yours truly,
